Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Young Dowell, Jr., appeals a district court order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c) (2006). The district court found Dowell *36was not eligible for a reduction under the recent amendments to the Sentencing Guidelines because his sentence was based not on a quantity of crack cocaine, but on his career offender status. We conclude that the district court did not abuse its discretion denying Dowell’s motion for a sentence reduction. United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004) (stating standard of review). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.